United States Court of Appeals
                     For the First Circuit



No. 13-2129

                     ROGELIO BLACKMAN HINDS,

                           Petitioner,

                               v.

    LORETTA E. LYNCH, Attorney General of the United States,*

                           Respondent.



                          ERRATA SHEET

     The opinion of this Court issued on June 24, 2015 is amended
as follows:

     On page 12, line 11, underline "See".




     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch has been substituted for former Attorney General
Eric H. Holder, Jr. as respondent.